DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the Notice of Appeal filed 22 December 2020. Claims 14-20, 26 and 27 have been previously cancelled. Claims 1-13, 21-25, 28 and 29 are presently pending in this application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Pavelko on 11 February 2021.
The application has been amended as follows: 
21. (Currently Amended) The incubator system of claim 10, wherein the central processing unit (CPU) and circuit are also connected to the at least one physiological sensor.

29. (Currently Amended) The incubator system of claim 28, further comprising an alarm, the alarm being actuated in response to  at least one physiological sensor, whereby actuation of the alarm coincides with the film changing 

Allowable Subject Matter
Claims 1-13, 21-25, 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest, in combination with the additional limitations of the base claims, a method and incubator system for caring for and containing a premature baby, the incubator system comprising a film opaque to the transmission of light through the film in a first configuration and transparent to the transmission of light in a second configuration, wherein the film alternates between the first configuration and the second configuration based on data received from the baby by at least one physiological sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Staton et al. (US 2018/0182314 A1) teaches various embodiments of a smart glass panel. Mazuir et al. (US Patent No. 10,843,535) teaches control of an adjustable window film based on a sensed user state. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791